PER CURIAM.
In Lowry Electric Company, et al v. Stiles et al, Case No. 38,284, by petition *46and cross-petition for writ of certiorari, we have for review orders of the Florida Industrial Commission bearing dates of January 9, 1969 and January 14, 1969; and in Stiles v. L. E. Myers Company, et al., Case No. 28,289, by petition for certi-orari we have for review order of the Florida Industrial Commission dated January 9, 1969; which cases have been consolidated by this court.
Our consideration of the petitions for certiorari and cross-petition for certiorari, record and briefs, and oral argument having been heard, leads us to conclude that the petitions and cross-petition for certi-orari in both cases should be and they are hereby denied.
In the case of Stiles v. L. E. Myers Company, et al, Case No. 38,289, the petition for attorney’s fee is likewise denied.
In the case of Lowry Electric Company et al v. Stiles et al., Case No. 38,284, the petition for attorney’s fee filed by respondent is granted in the amount of $350.00.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.